Citation Nr: 1719431	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the reduction of a 100 percent evaluation for the residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy (right knee disability), effective November 1, 2008, was proper.  

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected a right knee disability.   

3.  Entitlement to a rating higher than 30 percent for service-connected right knee disability exclusive of periods of a temporary 100 percent rating.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran served on active duty from October 1972 to February 1978.  He then served in the Reserves with the United States Coast Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2008 and February 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The August 2008 rating decision reduced the rating for the Veteran's service-connected right knee trauma residuals status post arthroscopy disability from 100 percent to 30 percent effective November 1, 2008.  

The February 2009 rating decision denied the issue of service connection for a psychiatric disorder claimed as major depressive disorder.

In February 2012, the Board took jurisdiction over the issue of TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded all of the claims for further action development and consideration.  

Pursuant to the Board's remand, the RO issued a statement of the case (SOC) for the rating reduction issue in March 2012.  Later that month, the Veteran perfected an appeal of that issue.

The decision below addresses the rating reduction and the claim of service connection for a psychiatric disorder.  The issues of a higher rating for right knee disability and entitlement to TDIU are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In August 2008, the RO reduced the temporary 100 percent rating for service-connected total right knee replacement following the definite convalescent period under Diagnostic Code 5055.

2.  The Veteran's major depressive disorder is secondary to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The RO's August 2008 reduction of a temporary 100 percent rating for service-connected total right knee replacement was not improper.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 4.30, 4.71a, Diagnostic Code 5055.

2.  The criteria for service connection for major depressive disorder, secondary to service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Reduction of 100 Percent Rating

Procedural Background

In August 2006, the Veteran filed a claim for an increased rating for his service-connected knee disability.  VA hospital records and a September 2006 VA examination confirm that he had just undergone a total right knee replacement on August 3, 2006.

Thereafter, in a rating decision dated in November 2006, the RO awarded a temporary total rating of 100 percent for convalescence from surgery, effective August 3, 2006; followed by an assigned rating of 100 percent, effective from September 4, 2006.  In that decision the RO noted that "the evaluation of 100 percent is continued from September 4, 2006 date, after one month period of convalescence for 13 months following prosthetic replacement of the knee joint."  

In December 2007 the right knee was re-examined and, in a rating decision dated in January 2008, the RO proposed to reduce the rating for the Veteran's total knee replacement disability to 30 percent.  Ultimately, in an August 2008 rating decision, the RO reduced the rating from 100 percent to 30 percent effective November 1, 2008.

Analysis

A reduction in a rating for a service-connected disability is often governed by 38 C.F.R. § 3.105(e) for reduction in compensation evaluation and 38 C.F.R. § 3.344 for stabilization of disability evaluations.

However, in the case of total knee replacements, the rating criteria essentially provide for a definite period of convalescence.  That is, similar to 38 C.F.R. § 4.30 for convalescent ratings, a total 100 percent rating is assigned to be followed by a subsequent evaluation.

Such is the case for 38 C.F.R. § 4.71a, Diagnostic Code 5055 for knee replacements.  A 100 percent rating is to be assigned for 1 year following implantation of prosthesis (which is actually to be assigned 1 month after the surgery for a total of 13 months under Note 1).  Then, a minimum rating of 30 percent or a 60 percent rating is assigned following that period.  Id.  A proposed reduction under 38 C.F.R. § 3.105(e) is not necessary when there are definite periods of convalescence.  See e.g., VBA Adjudication Procedures Manual, M21-1, IV.ii.2.J.5.  See also 38 C.F.R. § 4.30 (the termination of these total ratings will not be subject to 38 C.F.R. § 3.105(e)).  

With this as backdrop, the RO's reduction of the 100 percent rating for service-connected total right knee replacement was not improper in the sense that a subsequent evaluation was necessary after the 13-month definite convalescent period was completed.  In fact, the RO kept the 100 percent rating in place for much longer than specified by regulation.  However, the Board will not further review that aspect of the issue that is beneficial to the Veteran.  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014) (it is outside the scope of a veteran's direct appeal for the Board to revisit an evaluation less than what was awarded by the RO).  Whether a rating in excess of 30 percent is warranted remains an issue on appeal and is further addressed in the remand section.

Accordingly, as a matter of law, the reduction from a 100 percent rating for service-connected total right knee disability was not improper 

II.  Service Connection

In addition to the foregoing, the Veteran seeks service connection for a psychiatric disorder, which he contends is secondary to his service-connected right knee disability.  He has been service connected for a right knee disability since August 1981.  It is currently characterized as a total right knee replacement. 


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

VA medical records dating from at least March 2008 show treatment for anxiety and major depressive disorder "exacerbated by his chronic and severe knee pain status post right knee replacement x 2 with physical limitation."  See, e.g., VA psychiatrist's report dated April 14, 2010.  This is highly probative evidence in support of the claim on a secondary basis.

On VA examination in February 2010, the Axis I diagnosis was depressive disorder, not otherwise specified.  A nexus opinion was not provided.

Additionally, in a letter dated in November 2010 a private physician wrote that he had examined the Veteran and reviewed the Veteran's medical records.  He noted that the Veteran had severe pain due to his total knee replacement and that the Veteran "suffer from Major Depressive Disorder," and surmised that the Veteran's chronic and severe knee pain had created multiple episodes of anxiety and depression due to his physical limitation.  He then averred that the Veteran's severe depression was secondary to his inability to do any recreational and occupational activities.  The Board finds this opinion, which was formulated after physical examination of the Veteran and review of the Veteran's medical records, and which is consistent with the aforesaid VA mental health records, to be highly probative evidence in support of the Veteran's claim.  

In April 2012, the Veteran was afforded another VA mental disorders examination pursuant to the Board's remand.  The examiner noted that the Veteran had been diagnosed with recurrent major depressive disorder.  According to the examiner, the Veteran "did not indicate any relationship between his service-connected knee prosthesis and his depressive disorder in CPRS psychiatric notes and during the C&P mental disorders evaluation."  The Board finds this evidence, which is inconsistent with VA medical records and made no mention of the November 2010 private physician's opinion, to be of little probative weight as it appears to be based on an inaccurate factual premise.

On further reflection, the Board finds that the medical evidence of record is sufficient to place the secondary nexus element of the claim at least in a state of equipoise.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's major depressive disorder is secondary to his service-connected right knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board accordingly finds that the weight of the evidence favors the claim.  Service connection for major depressive disorder, secondary to service-connected right knee disability, is thus warranted.  38 C.F.R. § 3.310.  


ORDER

The August 2008 reduction of the 100 percent rating for service-connected total right knee replacement being proper, this issue on appeal is denied.

Service connection for major depressive disorder, as associated with service-connected right knee disability, is granted.


REMAND

Pursuant to the Board's February 2012 remand, the Veteran was afforded a VA examination of the right knee in June 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  A new examination is therefore needed.  

Finally, and with regard to the appeal for TDIU, with the above grant of service connection for major depressive disorder the Veteran's service-connected disability picture has changed.  Moreover, the issue of TDIU is intertwined with the rating of the Veteran's service-connected right knee disability.  The Board's review of the claim for TDIU is therefore also remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected right knee disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests should be done and all findings reported in detail.  

Test the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

State whether there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

State whether there is any incoordination, weakened movement and excess fatigability on use of the right knee and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.

State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost.

State whether there is recurrent subluxation or lateral instability and, if so, state whether it is slight, moderate, or severe.

Comment on the impact of the Veteran's service-connected right knee disability on his occupational functioning.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should be provided for all opinions reached.

2.  After completion of all of the above, readjudicate the appeals for a higher rating for service-connected right knee disability and entitlement to a TDIU.  If either claim is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


